Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered May 6, 1994, convicting defendant, after a jury trial, of burglary in the second degree and possession of burglar’s tools, and sentencing him, as a second violent felony offender, to a term of 4 to 8 years and a conditional discharge, respectively, unanimously affirmed.
The court properly denied defendant’s requests to proceed pro se at trial. Defendant’s requests were equivocal since they were overshadowed by his numerous requests for new counsel, his frequent complaints about his present counsel, and his repeated applications for adjournments (see, People v Payton, 45 NY2d 300, 314, revd on other grounds 445 US 573). Moreover, defendant specifically conditioned his request for self-representation on the court’s granting of a totally unwarranted adjournment, and defendant did not abandon the latter demand until after trial had commenced. In addition, defendant engaged in seriously disruptive behavior (see, People v McIntyre, 36 NY2d 10, 17), which was documented by the court on the record.
The court properly rejected defendant’s claim that his first attorney failed to advise him of his right to testify before the Grand Jury. Concur — Lerner, P. J., Milonas, Wallach and Rubin, JJ.